IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00041-CV

                  IN THE MATTER OF THE MARRIAGE OF
                          SAKINA TREVATHAN
                                 AND
                          DEVIN TRAVATHAN
                                 AND
                 IN THE INTEREST OF D.M.T., JR., A CHILD


                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2014-3060-5


                           MEMORANDUM OPINION


       Sakina Trevathan appeals the trial court’s decree of divorced signed on November

20, 2014. By letter dated March 9, 2015, Trevathan informed the Court that the trial court

had granted a new trial regarding child support and medical support.

       By letter dated December 5, 2014, the Clerk of this Court notified Trevathan that

the appeal was subject to dismissal because of the trial court’s order granting a new trial

as to some issues in the underlying proceeding and warned Trevathan that the Court

would dismiss the appeal unless, within 10 days from the date of the letter, Trevathan
filed a response showing grounds for continuing the appeal. Ten days have passed and

Trevathan has not responded.

        This appeal is dismissed. TEX. R. APP. P. 42.3(c).




                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 2, 2015
[CV06]




In the Matter of the Marriage of Travathan                                    Page 2